UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
CHARLES W. RAMSEY, JR.,                   )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                  Civil Action No. 13-1003 (PLF)
                                          )                  Criminal No. 95-0326 (PLF)
UNITED STATES PAROLE COMMISSION,          )
                                          )
            Respondent.                   )
__________________________________________)


                                             ORDER

               For the reasons set forth in a separate Opinion issued this same day, it is hereby

               ORDERED that Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 is DENIED; it is

               FURTHER ORDERED that the Clerk of the Court shall amend the judgment of

conviction of December 17, 2004 to reflect the fact that Mr. Ramsey was convicted of an offense

involving powder cocaine, not cocaine base or crack; and it is

               FURTHER ORDERED that this case is dismissed with prejudice from the docket

of this Court. This is a final appealable order. See FED. R. APP. 4(a).

               SO ORDERED.




                                                             /s/___________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: March 4, 2015